DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US2019/019012 02/21/2019
PCT/US2019/019012 has PRO 62/633,375 02/21/2018
Applicant’s election without traverse of Group I and the species of compound 1098 in the reply filed on April 25, 2022 is acknowledged.  Applicant indicated that claims 1-8, 21, 51, 54, 56, and 58 encompass the elected species.
Claims 9, 20, 52-53, 55, 57, and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 25, 2022.
 The elected species was searched and are not taught or suggested by the art of record.  MPEP 803.02 states that if the examiner determines that the elected species is allowable, the examination of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to the nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration.  The prior art search will not be extended unnecessarily to cover all nonelected species.  The search was extended to compounds wherein Ar1 and Ar2 are both present and are both phenyl or substituted phenyl.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gensler (Cancer Immunol. Immunother. 9, 101-109 (1980), cited on IDS).
Gensler teaches the following compound on page 102:

    PNG
    media_image1.png
    214
    438
    media_image1.png
    Greyscale

This is a compound of formula (I) wherein L1 I OH, Y is -OC(O)-, n and q are 0, m and p are not present or are 0, R2a and R2a’ are both H, and Ar2 is phenyl substituted with amino.  In claim 6, R1b’, R1b are not present because n is 0, R2b, R3b, R5b, and R6b are all H, R4b is amino.

Claims 1-8, 21, 54, 56, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (J. Med. Chem. 2018, 61, 1045-1060, cited on IDS).
	Foster teaches compound 9c in Table 1.  Compound 9c is a compound of Formula I where L1 is -OC(O)-Ar2 where Ar2 is phenyl substituted with hydroxy and C4 methoxy.  L2 is -OC(O)-Ar1 where Ar1 is phenyl substituted with hydroxy and C4 methoxy.  Variables m, p, n, and q are 0.

    PNG
    media_image2.png
    167
    540
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    76
    505
    media_image3.png
    Greyscale

Claims 1-8, 21, 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa (US 8,741,871, June 3, 2014).
Nishizawa teaches compounds in column 62:

    PNG
    media_image4.png
    394
    398
    media_image4.png
    Greyscale

These are compounds of Formula 1 wherein X and Y are each -OC(O)-, j, p, n, and q are 0, and Ar1 and Ar2 are each unsubstituted phenyl or unsubstituted naphthyl.  R1a and R1a’ are not present.  R2a-R6a are all H. R2b-R6b are all H.  The compounds have immunopotentiating activity.  See abstract.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 21, 54, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (J. Med. Chem. 2018, 61, 1045-1060, cited on IDS).
Foster teaches the following compounds in Table 1:

    PNG
    media_image5.png
    871
    557
    media_image5.png
    Greyscale

	The compounds are brartemicin analogs which bind and activate mMincle and hMincle.  See page 1047, left column, last paragraph.  Lipidate brartemicin analogs are vaccine adjuvants.  See title.
	Compound 9b, as an example, is a compound of Formula I where L1 is -OC(O)-Ar2 where Ar2 is phenyl substituted with hydroxy and C7 methoxy.  L2 is -OC(O)-Ar1 where Ar1 is phenyl substituted with hydroxy and C7 methoxy.  Variables m, p, n, and q are 0.
	Many of Foster’s compounds, including 9b, are removed from the claims by proviso.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare homologs of compounds 9b or 7b which contain longer or shorter alkoxy chains because Foster teaches that lipid analogs having various chain lengths (4-18) are vaccine adjuvants.  Compounds containing a C8 methoxy, for example, are not removed by proviso.  The resulting modified compounds would have been homologs of the prior art compounds, differing in the insertion of a CH2 group.  MPEP 2144.09 states that homologs are “compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups,” and are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. It would have been obvious to one of ordinary skill in the art to modify the reference compound to prepare a structural homolog.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compound because such structurally homologous compounds are expected to possess similar properties, and thus would be expected to have similar utility as the prior art products.  MPEP 2114.08 states "Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."
It would have been obvious to prepare an adjuvant composition or a vaccine composition containing compound 3b or containing the homologs proposed above because Foster’s compounds are vaccine adjuvants.

Conclusion
Claims 1-8, 21, 54, 56, and 58 are rejected.  Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623